Citation Nr: 0718824	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability as secondary to service-connected disability.

2.  Entitlement to service connection for a back disability 
as secondary to service-connected disability.

3.  Entitlement to an evaluation in excess of 30 percent for 
degenerative arthritis, status post right hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

The Board notes that the RO characterized the service 
connection claims on appeal as requests to reopen the 
veteran's claims for a bilateral leg disability and back 
disability.  However, the veteran is not claiming that either 
disability was incurred or aggravated by his active duty 
service as was previously claimed by the veteran and denied 
in a July 1983 rating decision; instead, he seeks service 
connection for the disabilities as secondary to his service-
connected right hip disability.  As such, the Board has 
recharacterized the issues on appeal as noted above.


FINDINGS OF FACT

1.  The veteran does not have a back disability secondary to 
his service-connected right hip disability.

2.  The veteran does not have a bilateral leg disability 
secondary to his service-connected right hip disability.

3.  The veteran's right hip disability is manifested by 
slight limitation of motion, and complaints pain and weakness 
but is not manifested by moderately severe residuals of 
weakness, pain or limitation of motion.  


CONCLUSIONS OF LAW

1.  A back disability is not causally related to service-
connected disability.  38 U.S.C.A. § 5102 (West 2002); 38 
C.F.R. § 3.310(a) (2006).

2.  A bilateral leg disability is not causally related to 
service-connected disability.  U.S.C.A. § 5102 (West 2002); 
38 C.F.R. § 3.310(a) (2006).

3.  A disability rating in excess of 30 percent for 
degenerative arthritis, status post right hip replacement is 
not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5054, 5255 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in July 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The July 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the RO assigned the 30 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  Id.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in September 2004 
and June 2005. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  These examinations in this 
case are adequate upon which to base a decision.

The Board notes that the veteran, through his representative, 
argues that the VA examination for the veteran's back and 
bilateral leg conditions was inadequate.  The current 
evidence of record reveals no competent evidence of 
suggesting a possible association between the veteran's back 
and leg disorders and his service-connected right hip 
disability.  As such, regardless of the veteran's 
contentions, as VA was not required to provide him with a VA 
examination and medical opinion, VA is not required to 
provide him with an additional VA examination.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service connection

The veteran has claimed service connection for a back 
condition and a bilateral leg condition as secondary to his 
service-connected right hip disability.  The Board notes that 
the veteran is not claiming that his back or leg conditions 
were incurred in or aggravated by service.  A direct service 
connection claim for leg and back problems was adjudicated, 
and denied, by the RO in July 1983.  In November 2003, the RO 
received a VA Form 21-4138, Statement in Support of Claim, 
stating that the veteran was opening a secondary condition 
claim for his back due to his hip.  In May 2004, the RO 
received a VA Form 21-4138 stating that the veteran was 
requesting an increase to his hip condition which had caused 
him to have arthritis down both legs.  Clearly, the veteran 
is not seeking service connection for his back and leg 
conditions on a direct basis but as secondary to his service-
connected hip disability.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In Allen, the United States Court 
of Appeals for Veterans Claims (Court) indicated that the 
term "disability" as used in 38 U.S.C.A. § 1110 "... 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  The 
Court then concluded that "... pursuant to § 1110 and § 
3.310(a), when aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

However, no medical professional has ever related a back or 
leg disability to the veteran's service-connected right hip 
disability.  The veteran underwent VA examination in June 
2005.  The VA examiner stated, "[p]robability is 50% or 
greater the bilateral knee pain and low back pain were not 
caused by the left total hip replacement but are a direct 
result of the development of osteoarthritis.  The repetitive 
stress of ambulation at his increased weight are an 
additional stressor on his joints and spine. ... Osteoarthritis 
is a very common joint disease.  Risk factors include 
[aging], obesity (weight bearing joints), prolonged 
occupational or sports stress, and injury to a joint.  
Heredity may be an influencing factor through inherited 
metabolic disorders.  Symptoms usually occur over age 40.  It 
is the leading cause of disability in those over 65 years of 
age.  Males and females are affected equally." 

The veteran's representative, in his statement dated in 
September 2005, states that it is their contention that the 
veteran's osteoarthritis is what was caused by the veteran's 
right hip condition and shortening of the right lower 
extremity.  The representative stated that whether or not the 
veteran's arthritis and the lower back was caused by the 
right hip was never addressed on VA examinations.  The Board 
notes, however, that the veteran and his representative have 
been given the opportunity to submit medical evidence from 
the veteran's own doctor discussing the relationship between 
his back and leg conditions and his service connected and his 
doctor's opinion as to whether his service-connected 
condition caused or aggravated his back or leg conditions 
beyond their normal progression.  No such opinion has been 
submitted.  In addition, there is no evidence in the record 
that contradicts the VA examiner's June 2005 opinion.     

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection as 
secondary to service-connected right hip disability, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.

III.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

From a legal standpoint, VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).

The veteran seeks a higher disability rating for his service-
connected degenerative arthritis, status post right hip 
replacement, current evaluated as 30 percent disabling.

Service connection was originally granted for arthritis of 
the right hip with a 10 percent evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5003, effective October 27, 
1982.  See January 1984 rating decision.  In June 1999, the 
veteran filed for an increased disability rating for his 
right hip disability.  He did not report for his VA 
examination; however, because evidence received from the Mayo 
Clinic noted that the veteran had a total right hip 
arthroplasty in March 1987, the RO granted an increased 
disability rating to 30 percent pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5054, effective from June 15, 1999.  

Under Diagnostic Code 5054, a 100 percent evaluation may be 
assigned for hip replacement (prosthesis) with prosthetic 
replacement of the head of the femur or of the acetabulum for 
1 year following implantation of prosthesis.  A 90 percent 
evaluation may be assigned following implantation of 
prosthesis, with painful motion or weakness such as to 
require the use of crutches.  A 70 percent evaluation is 
assignable for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis.  
With moderately severe residuals of weakness, pain or 
limitation of motion, a 50 percent evaluation may be 
assigned.  The minimum rating assignable is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5054.

At the June 2005 VA examination, the veteran complained of 
chronic stiffness of the hips resulting in increased pain 
that is worse with cold and damp temperatures.  The veteran 
stated that he takes nothing for pain but did think that a 
hot shower helped.  The veteran reported that he works as a 
cab driver and has pain with prolonged sitting, standing, and 
walking.  He reported that he could walk a mile slowly, that 
he wears extra depth and width shoes with insert in the right 
show to even leg length, and that he does not use crutches, 
canes, braces or any mobility devices.

The examiner noted that the veteran was able to participate 
in range of motion evaluation but displayed classic 
deconditioning and tightness of the muscles such as fatigue, 
posturing, guarding, weakness, and lack of endurance.  During 
the examination, the veteran showed facial signs of 
discomfort.  

Range of motion evaluation of the right hip demonstrated 
flexion to 120 degrees, extension to 20 degrees, adduction to 
20 degrees, abduction to 35 degrees, internal rotation to 35 
degrees and external rotation to 45 degrees.  The veteran was 
noted to have mild complaint of pain on examination.  The 
examiner noted that the examination was abnormal taking 
veteran's age and body type into consideration consistent 
with deconditioning/obesity and that the veteran had no 
additional limitation of function or limited range of motion 
with any of the joints evaluated during the examination.  

The examiner noted that the need for hip replacement was 
caused by avascular necrosis of the right femoral head and 
explained that the condition was a lack of blood or blood 
supply and that there was death to small areas of tissue or 
bone that was surrounded by normal healthy tissue.  The 
examiner noted that it is presumed the necrosis is caused by 
a physical agent such as trauma or chemical agents being 
injected.  The veteran denied knowledge of a traumatic event.

The Board concludes that the recent VA examination did not 
demonstrate that the residuals of the veteran's right hip 
disability were moderately severe.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2006) below, provide criteria for rating hip and thigh 
disabilities.  The Board has considered whether more than the 
minimum 30 percent rating for a right hip replacement may be 
assigned under Diagnostic Codes 5250, 5252, 5254, or 5255.  

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  However, there is no 
evidence of ankylosis or complete immobility of the right 
hip.  

Diagnostic Code 5252 provides a 40 percent rating where 
flexion is limited to 10 degrees.  However, the evidence does 
not reveal flexion limited to 10 degrees.  As noted above, 
the veteran's flexion was noted to be to 120 degrees at the 
June 2005 VA examination.  

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint or fracture.  However, there is no 
evidence of a flail hip joint, or of any fracture.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2006) would warrant a higher rating.  
See DeLuca v. Brown, 8, Vet. App. 202 (1995).  However, even 
considering the complaints of pain and flare-ups as reported 
by the veteran, given the clinical evidence of record, the 
Board finds that the evidence does not provide a basis for a 
finding of additional limitation of motion due to functional 
factors that would approximate the criteria for a disability 
rating in excess of 30 percent based on limitation of motion.  
There simply is no indication that the veteran has 
experienced pain or weakness so disabling as to result in 
flexion limited to 10 degrees or less, so as to warrant a 40 
percent disability rating under Diagnostic Code 5252.

Here, there is no clinical evidence of loosening or of 
instability of the prosthetic joint of the right hip or of 
severe pain, following the one-year convalescent period for 
the total right hip replacement, to warrant an increased 
rating under any diagnostic code.

Accordingly, the Board finds that the disability evaluation 
for the veteran's right hip disability, status-post total hip 
replacement, is best evaluated as 30 percent disabling under 
Diagnostic Code 5054. 


ORDER

Entitlement to service connection for a bilateral leg 
disability as secondary to service-connected disability is 
denied.

Entitlement to service connection for a back disability as 
secondary to service-connected disability is denied.

Entitlement to an evaluation in excess of 30 percent for 
degenerative arthritis, status post right hip replacement is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


